JUSTICE BARRY, dissenting: I must dissent from the denial of the father’s petition for rehearing. The father calls to our attention the fact that the mother did not argue in either the trial court or on appeal that any standard other than amended sections 610(a) and 610(b) was applied (see Ill. Rev. Stat. 1983, ch. 40, par. 610). A basic principle of appellate procedure has been ignored in this case. Illinois Supreme Court Rule 341(e)(7) expressly provides that points not argued by the appellant are waived. Thus, the majority bases its decision on an issue which was waived by the mother, the appellant here. Furthermore, the majority states that it is unable to determine from the record what standard the trial court applied. As I indicated in my dissenting opinion, the record contains docket entries by the trial judge which make very clear that the appropriate standard was used. I believe this court makes a serious error in disregarding the best interest of the two minor children by injecting a procedural question which was not raised by the parties and which is plainly answered in the record before this court. I would grant the petition for rehearing.